Citation Nr: 1827660	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  91-40 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right ear disability.  

2.  Entitlement to an initial rating in excess of 40 percent for lumbosacral strain.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from March 1981 to March 1985.  He also had active duty for training from August 4, 1986, to August 15, 1986.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before a Decision Review Officer at a hearing held in November 2005.  He also testified before the undersigned Veterans Law Judge at a hearing held in February 2007.  

There is an extensive and complicated procedural history regarding the matters on appeal.  For the purposes of clarity, a brief synopsis of the relevant history will be provided below.  

In an October 1994 Board Decision, the Veteran was granted service connection for chronic lumbosacral strain.  Shortly thereafter, the RO assigned a 10 percent rating, effective August 16, 1986.  In a December 2007 decision, the Board, in part, granted an initial rating in excess of 10 percent for his service-connected lumbosacral strain, awarding a 20 percent rating effective from October 21, 2002.  The December 2007 Board decision also remanded the claim for service connection for a right ear disability.  The Veteran appealed the Board's December 2007 decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2009 Memorandum Decision, the Court, in part, vacated and remanded the Board's December 2007 decision.  Thereafter, in a March 2010 rating decision, the RO granted an increased 40 percent rating for the Veteran's chronic lumbosacral strain, effective from November 21, 2008.  

In October 2010, September 2012, and August 2016, the Board remanded the present claims for service connection for a right ear disability and an increased initial rating for chronic lumbosacral strain.  In a March 2017 rating decision, the RO granted a 40 percent rating for the Veteran's lumbar spine disability, effective August 16, 1986.  In light of the foregoing, the Board finds that the matter of the Veteran's entitlement to an initial rating in excess of 40 percent is now before the Board, as reflected on the title page of this document.  Additionally, review of the record indicates that VA has not complied with the August 2016 remand directives; thus, a remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to substantial compliance with the remand).

In addition, the Board notes that VA issued a June 2017 Statement of the Case in which it reopened a claim for service connection for a lung mass and denied the matter on the merits.  The Veteran did not perfect his appeal of this issue, and thus, it will not be addressed at this time.  See 38 U.S.C. § 7105(a) (2012); 38 C.F.R. § 20.202 (2017).

In September 2017 and January 2018, the Veteran submitted statements in which he raised the issue of his entitlement to earlier effective dates for the grant of service connection for multiple disabilities, service connection for a lung mass, and service connection for a knee condition.  The Veteran is advised that this evidence does not meet the standards of a complete claim under 38 C.F.R. § 3.150(a).  On remand, the Agency of Original Jurisdiction (AOJ) should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Service Connection for a Right Ear Disability

As noted in the August 2016 Board remand, the Veteran contends that he has experienced right ear problems since service, including a feeling of fullness and pressure in his right ear.  The evidence shows diagnoses of right ear otitis externa and otitis media.  See, e.g., May 2004 VA treatment record (noting the Veteran's complaint of right ear pain and pressure for three days, and diagnosing otitis externa); October 2008 VA treatment record (noting the Veteran's complaint of right ear pain, and diagnosing otitis media); May 2011 VA treatment record (diagnosing otitis media); a September 2011 VA treatment record (noting the Veteran's complaint of right ear pain for three days, and diagnosing otitis externa).  Service treatment records show treatment for otitis externa in September 1981.

In September 2012 and August 2016, the Board remanded this matter on the basis that previous VA examinations and opinions, which were offered in May 2011, June 2011, and March 2014, are inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (indicating that VA must ensure that an examination or opinion is adequate when it undertakes to provide an examination or obtain an opinion).  Thus, an additional medical opinion was obtained in August 2017.

In August 2017, a VA examiner acknowledged the Board's August 2016 directive that he was to concede that the Veteran has current diagnoses of right ear otitis externa and otitis media during the appeal period.  The examiner also noted, however, that he was unable to find any listed diagnoses of right ear otitis externa or otitis media, and therefore, he found no evidence of a chronic condition of otitis externa and/or media resultant from the Veteran's period of active service.  The Board observes that the clinician provided a negative nexus opinion because he was unable to identify current diagnoses in the Veteran's medical records, notwithstanding the Board's previous instruction that the clinician should concede that the Veteran has current diagnoses of right ear otitis externa and otitis media during the appeal period.  Thus, the Board finds the August 2017 opinion inadequate and another opinion must be obtained on remand.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").

Further, to the extent that the Veteran does not have a diagnosable right ear disability, the Board notes that VA must consider whether the Veteran has functional impairment for which service connection may be granted.  See Saunders v. Wilkie, 2018 U.S. App. LEXIS 8467, at *13-17 (Apr. 3, 2018) (indicating that the term "disability" refers to the functional impairment of earning capacity, rather than the underlying cause of the impairment, and pain alone may be a functional impairment).

Increased Initial Rating for Chronic Lumbosacral Strain

The Board acknowledged in the August 2016 remand that the Court recently held in Correia v. McDonald, 28 Vet. App. 158 (2016), that the testing listed in the final sentence of 38 C.F.R. § 4.59 is required unless a medical examiner determines that it cannot or should not be conducted.  The pertinent sentence states that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

Since the August 2016 remand, the Court issued the decision Sharp v. Shulkin, 29 Vet. App. 26 (2017), concerning the adequacy of VA orthopedic examinations.  In Sharp, the Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why she could not do so."

Thus, the Board finds that the September 2016 and November 2017 examinations that were provided to assess the Veteran's lumbar spine disability are inadequate for resolution of the Veteran's claim for an increased initial rating and a new VA examination that adequately addresses this disability should be provided.

Additionally, the Board notes that VA General Counsel has held that the provisions of 38 C.F.R. §§ 4.40 and 4.45 are for consideration in deciding whether the Veteran is entitled to a 60 percent evaluation under former Diagnostic Code 5293, which is relevant with regard to the present appeal.  See VAOPGCPREC 36-97 (1997); see also VAOPGCPREC 3-2000 (indicating that it might be necessary for the Board to apply both the old and new versions of a regulation).  In VAOPGCPREC 36-97, the General Counsel of VA concluded that when a veteran has received less than the maximum evaluation based upon symptomatology that includes limitation of motion, consideration must be given to the extent of the disability under 38 C.F.R. §§ 4.40 and 4.45, even though the rating corresponds to the maximum rating under another diagnostic code pertaining to limitation of motion, i.e., Diagnostic Code 5292.  Id.  In light of the foregoing, the Board finds that the examining clinician must provide guidance as to whether the Veteran met the criteria for a 60 percent disability rating under former Diagnostic Code 5293 at any time during the appeal period. 

Under former Diagnostic Code 5293, in effect during the appeal prior to September 23, 2002a 20 percent evaluation required moderate intervertebral disc syndrome, with recurring attacks.  A 40 percent evaluation contemplated severe intervertebral disc syndrome, characterized by recurrent attacks with intermittent relief.  Finally, a maximum evaluation of 60 percent evaluation required pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief.

Accordingly, the case is REMANDED for the following action:

1.  Associate any outstanding VA treatment records with the claims file.  Any negative responses should be in writing and associated with the claims file.  

2.  Notify the Veteran he may submit statements from himself and others who have first-hand knowledge of the nature and extent of his in-service and post-service right ear disability symptoms.

3.  Then obtain an addendum opinion from an appropriate medical expert addressing the etiology of the Veteran's right ear disability.  The Veteran's claims file should be made available to and reviewed by the examiner.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  Based on review of the record, and interview of the Veteran, the examiner should address the following:

Whether it is at least as likely as not that the Veteran's right ear otitis externa and/or otitis media, or any identified functional impairment of the right ear, had its onset in or is otherwise the result of service, to include the Veteran's documented in-service treatment for otitis externa.

The opinion should reflect the examiner's consideration of service treatment records that show treatment for otitis externa in September 1981 and multiple VA treatment records that document diagnoses of otitis externa and otitis media during the appeal period.  For example, a May 2004 VA treatment record documents a complaint of right ear pain and pressure for three days and an otitis externa diagnosis; an October 2008 VA treatment record documents a complaint of right ear pain and an otitis media diagnosis; a May 2011 VA treatment record documents an otitis media diagnosis; and a September 2011 VA treatment record documents a complaint of right ear pain for three days and an otitis externa diagnosis.  The examiner is to concede that the Veteran has current diagnoses of right ear otitis externa and otitis media during the appeal period.  

A detailed rationale for any opinion expressed should be provided.  If an opinion cannot be rendered without resort to speculation, that should be explained.  

4.  After completing the development requested above, schedule the Veteran for appropriate VA examinations to determine the current nature and severity of his lumbar spine disability.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

The examiner should identify all lumbar spine pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies.  The joint involved should be tested in both active and passive motion and in weight-bearing and non weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe any pain, weakened movement, excess fatigability, instability of station, and incoordination present.  The examiner should also document any neurologic abnormalities associated with the Veteran's lumbar spine disability, to include bowel or bladder impairment.

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

Lastly, the examiner is asked to state whether the Veteran's lumbar spine disability has been productive of the following during the appeal period (or since August 1986): pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief.

5.  Then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted in full, issue the Veteran a Supplemental Statement of the Case and provide them an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

